Citation Nr: 0115781	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for burns of the feet.

Entitlement to a higher rating for residuals of laceration of 
the 4th finger of the left hand, initially assigned a 
10 percent evaluation, effective from November 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
 

INTRODUCTION

The veteran had active service from January 1974 to October 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for burns of the feet and residuals of fracture of 
the left foot, including spurs and arthritis, and granted 
service connection for residuals of laceration of the 4th 
finger of the left hand and assigned a zero percent 
evaluation for this condition, effective from November 1997.  
The veteran submitted a notice of disagreement with these 
determinations in September 1998 and the RO sent him a 
statement of the case in September 1998.  The veteran 
completed the appeal with the issues of entitlement to 
service connection for burns of the feet and for a higher 
rating for the residuals of laceration of the 4th finger of 
the left hand with the submission of a substantive appeal in 
October 1998.  He did not submit a substantive appeal with 
the issue of service connection for residuals of fracture of 
the left foot, including spurs and arthritis.

The veteran testified at a hearing in April 1999 and a RO 
decision increased the evaluation for the residuals of 
laceration of the 4th finger of the left hand from zero to 
10 percent, effective from November 1997.  Since all the 
potential schedular evaluations have not been assigned for 
this condition, this issue remains a matter for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  In view 
of the above, the Board has classified the issues as shown on 
the first page of this decision.



FINDINGS OF FACT

1.  The veteran's current foot problems were not present in 
service or for many years later, and they are not related to 
any acute and transient foot problems in service, including 
any burns of the feet.

2.  The residuals of laceration of the 4th finger of the left 
hand have been manifested primarily by a painful scar due to 
incomplete paralysis of the median nerve since November 1997; 
a poorly nourished scar, compensable limitation of motion of 
a joint or moderate incomplete paralysis of the median nerve 
has not found since then.


CONCLUSIONS OF LAW

1.  Burns of the feet or residuals thereof were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a higher rating or additional separate 
compensable ratings for residuals of laceration of the 4th 
finger of the left hand, evaluated as 10 percent disabling, 
effective from November 1997, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Code 5227, 
4.118, Codes 7803,7804, 7805, 4.124a, Code 8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Burns of the Feet
.
A.  Factual Background

The veteran had active service from January 1974 to October 
1982.

Service medical records do not show that the veteran was 
treated for burns of the feet.  A service document dated in 
December 1976 notes that he served in Crete.

A service department medical report shows that the veteran 
underwent medical examination in March 1987 while working for 
the federal government.  Residuals of burns of the feet were 
not found.

VA and private medical records show that the veteran was 
treated and evaluated in the 1990s for various medical 
problems.  The more salient medical reports with regard to 
the claims being considered in this appeal are discussed in 
the appropriate sections.

Private medical reports show that the veteran was treated for 
fracture of the left 3rd and 4th metatarsals in 1997.  These 
reports indicate he sustained this left foot injury playing 
soccer in August 1997.  These records do not reveal residuals 
of burns of the feet.

The veteran underwent a VA examination of his feet in April 
1998.  At the outset of his report, the examiner indicated 
that none of the veteran's medical records were available for 
his review.  During the examination, the veteran provided a 
history of suffering burns of the feet in service and 
reported that he had not sought medical attention until 1997 
and complained of having intermittent bilateral foot pain.  
The examination of the feet revealed no deformities.  Range 
of motion of the feet was normal.  There was mild tenderness 
on palpation of the left foot, dorsally.  He had a normal 
gait.  He had a painful toe walk, bilaterally, left more than 
right.  The skin of the feet was faded and the examiner 
stated there were residual of burn areas of the dorsum of the 
feet.  The feet were normal except for painful rise on the 
toes.  X-rays of the right foot were reportedly normal, and 
X-rays of the left foot reportedly showed old healed 
fractures of the 3rd and 4th metatarsals.  The diagnoses were 
status post bilateral feet burns, and status post old healed 
fractures of the left 3rd and 4th metatarsals.

The veteran underwent a VA scar examination in April 1998.  
He gave a history of thermal burns of the feet while on a 
beach in Greece during service.  He complained of having 
occasional pain with walking.  A history of thermal burns 
with no scars was noted.  The diagnosis was history of 
thermal burns.

Correspondence dated in December 1998 was received from the 
veteran's wife.  She reported living with the veteran while 
he was in service and observing burns of his feet after his 
return from training in Crete in 1976.

The veteran testified at a hearing in April 1999.  His 
testimony was to the effect that he sustained sunburn of the 
feet in Greece in service and that he was treated for this 
condition at a medical facility in that country.

The veteran underwent a VA examination of his feet in May 
1999.  He provided a history of sustaining burns of the feet 
in service.  In addition, he stated that he was hospitalized 
for four days to treat this condition.  The veteran 
reiterated that he did not seek further medical attention for 
this condition until 1997.  He complained of pain and 
stiffness of the feet.  The examination revealed that there 
was fusiform deformity of the great toes.  There was normal 
range of motion of the joints of the feet.  There was pain 
with motion of the toes.  There was tenderness at the plantar 
area, bilaterally.  There were no skin or vascular changes.  
X-rays of the right foot were reportedly within normal 
limits.  X-rays of the left foot revealed old healed 
fractures of the 3rd and 4th metatarsals.  The diagnoses were 
bilateral plantar fasciitis, status post bilateral feet burns 
by history, and status post left 3rd and 4th metatarsal 
fractures.  

The veteran underwent a VA neurological examination in May 
1999.  The examination disclosed no evidence of neurological 
impairment of the feet.

The veteran underwent a VA skin examination in May 1999.  The 
veteran complained of painful feet.  It was noted that the 
veteran had a history of sunburn of the feet.  The examiner 
noted that the history of sunburn of the feet was not the 
cause of the veteran's painful feet.

B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
burns of the feet and for a higher rating for residuals of 
laceration of the 4th finger of the left hand.  The only 
identified evidence not accounted for is the private medical 
report of the veteran's treatment for burns of the feet while 
in Greece during service.  The Board finds that no useful 
purpose would be served by a remand of the case to the RO in 
order to attempt to obtain this information because, for the 
purposes of this appeal, the Board accepts as true the 
assertions of the veteran and his spouse that he both 
sustained and was treated for burns of the feet during 
service.  

In addition, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claims, that essentially 
notifies the veteran of the evidence needed to prevail on his 
claims.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
this claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims for service 
connection for burns of the feet and for a higher initial 
rating for residuals of laceration of the 4th finger of the 
left hand.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are negative for treatment of 
burns of the feet.  Although as noted above, however, for the 
purposes of this appeal, the Board concedes that the veteran 
received treatment during service for burns of the feet.  A 
review of the evidence discloses, however, no residuals of 
burn scars of the feet.  In fact, the Board observes that 
residuals of burns of the feet were not found at a service 
department medical examination conducted in 1987, and there 
is no evidence of continuous treatment for residuals of any 
burns of the feet sustained in service.

In 1999, the veteran underwent various VA medical 
examinations during which he reported a history of sustaining 
burns scars of the feet during service.  The examinations, 
however, revealed no foot problems related to an incident of 
service, including any burns of the feet.  Moreover, the 
examiner who conducted the May 1999 VA skin examination 
concluded that the veteran's current painful feet were not 
related to his history of foot burns in service.  Nor does 
the medical evidence link any of the veteran's current foot 
problems, first found in the late 1990s, to an incident of 
service, including burns of the feet.

After consideration of all the evidence, the Board finds that 
the veteran's current foot problems were not present in 
service or for many years later, and that his current foot 
problems are not related to an incident of service, including 
any his history of sustaining burns of the feet during 
service.  Thus, because the preponderance of the evidence is 
against the claim for burns of the feet, the claim is denied.

II.  Entitlement to a Higher Rating for Residuals of 
Laceration of the 4th Finger of the Left Hand

A.  Factual Background

Service medical records show that the veteran was treated for 
a laceration of the 4th finger of the left hand.  

At the April 1998 VA scar examination, the veteran had a 1.5 
centimeter linear laceration on the proximal phalanx on palm.  
There was no limitation of function caused by this scar.  The 
diagnosis was laceration of left 4th finger with no loss of 
function.  

The veteran underwent VA evaluation of his left hand 
condition in October 1998.  He reported loss of sensation 
along the ulnar aspect of the left ring finger and transient 
numbness in this finger.  There was a well-healed scar along 
the volar and radial aspect of the left ring finger at the 
level of the PIP (proximal interphalangeal) joint.  There was 
restricted flexion of the PIP and DIP (distal 
interphalangeal) joints.  There was moderate scar tissue at 
this site.  Sensation to light touch was diminished along the 
ulnar aspect of the left ring finger.  There was brisk 
capillary refill distally.  X-rays of the finger were 
reportedly unremarkable.  The examiner opined that the 
veteran's episode of transient numbness was probably activity 
related and could represent the presence of scar tissue 
encasing the ulnar digital nerve of his left ring finger.  

At the April 1999 hearing, the veteran testified to the 
effect that the residuals of laceration of the 4th finger of 
the left hand warranted a compensable evaluation.  He stated 
that he had pain and tenderness of the left 4th finger 
related to the laceration of this finger in service.

At the VA neurological examination in May 1999, the veteran 
complained of pain, paresthesia, and numbness of the left 4th 
finger.  Complete neurological examination was significant 
for mild numbness in distribution of the distal nerve 
(median) of the left 4th finger on the radial side.  He 
complained of pain in this area when the scar was touched and 
during flexion of the 4th finger of the left hand.  The 
examination was neurologically within normal limits.  The 
diagnosis was causalgia of the left median nerve of the 4th 
finger, digital nerve on the radial side, related to scar 
formation at the site of previous laceration.

The veteran underwent a VA scar examination in May 1999.  
There was a healed post laceration scar at the volar surface 
of the left 4th digit, transversing the PIP crease.  There 
was marked tenderness.  There was no ulceration or skin 
breakdown.  He was unable to flex the left 4th PIP beyond 90 
degrees due to severe pain.  The diagnosis was hypersensitive 
left 4th digit post laceration scar.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

With regard to the left 4th finger disorder, favorable or 
unfavorable ankylosis of this finger warrants a 
noncompensable evaluation.  Extremely unfavorable ankylosis 
will be rated as amputation under the provisions of 
diagnostic code 5156.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion.  38 C.F.R. § 4.71a, 
Code 5227, note (1) above code 5220.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major upper extremity.  
A 30 percent evaluation requires moderate incomplete 
paralysis.  A 50 percent evaluation requires severe 
incomplete paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis of this 
nerve group, whether the less than total paralysis is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  A 70 percent evaluation 
requires complete paralysis with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscle of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, an absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (the index and middle fingers remain 
extended), an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbances.  38 C.F.R. § 4.124a, Code 
8515.

In this case, the VA examinations of the veteran in October 
1998 and May 1999 show limitation of motion of the PIP joint 
of the left hand, but extremely unfavorable ankylosis of a 
joint of the 4th finger of the left hand is not demonstrated 
by the evidence.  Under the circumstances, a separate 
compensable rating for the residuals of laceration of the 4th 
finger of the left hand is not warranted under diagnostic 
codes 5227 and 7805 for limitation of motion of an affected 
body part.  Nor does the evidence indicate the presence of a 
poorly nourished scar with ulceration on this finger to 
support the assignment of a separate evaluation for residuals 
of laceration of this finger under diagnostic code 7803.

The evidence indicates that the residuals of laceration of 
the left 4th finger have been manifested primarily by a 
painful scar due to incomplete paralysis of the median nerve 
since November 1997.  A 10 percent evaluation is warranted 
for the residuals of the laceration of the left 4th finger 
under diagnostic code 7804 or 8515 based on pain or the mild 
neurological deficits, but not both because the pain or 
causalgia, as noted on the report of the VA neurological 
examination of May 1999, in this case are essentially the 
same manifestation of the injury to the medial nerve of this 
finger.  38 U.S.C.A. § 4.14 (2000).  The evidence does not 
reveal the presence of moderate incomplete paralysis of the 
median nerve to warrant the assignment of a higher rating for 
the residuals of laceration of the left 4th finger under 
diagnostic code 8515.

The Board recognizes that veteran's testimony to the effect 
that he has pain and tenderness of the left 4th finger, but 
the overall evidence indicates that the current 10 percent 
evaluation for the residuals of laceration of this finger 
best represent his disability picture.  The preponderance of 
the evidence is against the claim for additional separate or 
a higher evaluation for the residuals of laceration of the 
4th finger at any time since November 1997, and the claim for 
a higher rating for this condition is denied.  

As noted above, the evidence does not show manifestations of 
the residuals of laceration of the 4th finger of the left 
hand warranting a higher rating for this condition for a 
specific period or a "staged rating" at any time since the 
effective date of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Because the preponderance of the evidence is against the 
claims for service connection for burns of the feet and a 
higher rating for residuals of laceration of the 4th finger 
of the left hand, evaluated as 10 percent disabling, 
effective from November 1997, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for burns of the feet is denied.

A higher rating for residuals of laceration of the 4th finger 
of the left hand, initially evaluated as 10 percent 
disabling, effective from November 1997, is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

